BROÁDDITS, J.
This suit was instituted before a justice of tbe peace for Jasper county where a judgment was rendered for tbe plaintiff against tbe defendant for $68, wbicb was appealed to tbe circuit court of tbe county where it was tried anew on tbe seventh of July, 1899, and finding and judgment again bad for plaintiff, from wbicb tbe defendant has appealed to this court.
Tbe plaintiff seeks to recover on the ground of negligence on tbe part of defendant’s agents in operating a switch engine in its yards in Webb City.
There was only one witness in tbe case, and that was tbe plaintiff. His evidence is to the effect that in January, 1899, be was driving a two-borse team of bis own, going north between tbe two switch tracks of tbe defendant wbicb were east and parallel to tbe main track; that tbe distance between tbe middle track and tbe main track was about eight feet and tbe space in wbicb be was driving between the other two tracks was twenty or twenty-five feet; that when be got on to tbe tracks be was about one hundred yards south of tbe depot wbicb stands on tbe west side of tbe main track; that there is a street crossing tbe tracks of tbe defendant at right angles just south of this depot; that there was a travelled roadway between tbe two tracks where be was travelling; that at tbe time be went upon tbe tracks of defendant be saw smoke from tbe engine that was north of tbe depot and-tbat as it came down from tbe north, moving slowly, be saw it plainly, as there was nothing between him and tbe engine; that bis team was gentle; that tbe injury to bis team and wagon was received on tbe main or west-track on wbicb tbe engine was moving and near tbe end of a railway coach that was standing on tbe middle track; that tbe horses got scared and attempted to run; that tbe team turned west and south, they being beaded north before they became alarmed. It further appears that the street crossing was forty or fifty feet further north, and that tbe horses when they *524started to run were close to the end of the coach that stood on the middle track. Plaintiff was thrown from the wagon before the collision with the engine. The engine was close to the horses at the time they turned to run west and were struck by .it just as they were attempting to cross the main track. It does not appear how far the plaintiff with his team was from the middle track when they started west and south.
It will be perceived from the statement of fact, that the middle track which the team crossed was only eight feet from the main track, where the collision happened, and that the team and engine could not have been but a short distance apart when the team turned and started to run west. It does not appear that the engineer in charge of the engine saw the team coming in time to have averted the accident. In fact, just after the occurrence the plaintiff asked him why he did not stop a little sooner, and in response he said he did not see him — that he was looking the other way. Respondent claims that it was negligence upon the part of the engineer in not looking ahead, and if he had been doing so the injury could have been avoided. And his counsel cites Kendig v. Railroad, 73 Mo. 207, and McPheeters v. Railroad, 45 Mo. 22. These two cases' assert the law in relation to the duty that devolve upon railroads at public crossings.
The court in the last cited case merely holds that the right of plaintiff to recover depends upon whether the evidence showed negligence upon the part of defendant charged with the killing of plaintiff’s cow on the crossing of a street of a town. As the evidence in that ease showed negligence, the finding was approved by the Supreme Court. The former case was also a case of negligence where the defendant had killed the plaintiff’s steer at a public crossing. The evidence tended to show that the animal was or could have been seen approaching the crossing, and the defendant was held liable for negligence *525for not avoiding the collision although the engineer did not see the animal on the crossing in time to avoid it. These two cases apply to animals at large, not in charge or directed by the intelligence of man, and are not in point here.
An engineer while operating an engine along on the main track might have seen plaintiffs team between the middle and east track, where teams were in the habit of being driven, but as that was not a public crossing he was not expected to be on the lookout to see if they intended to cross in front of his engine. He must be presumed to have acted as if they were not going to do so. He was not required to be looking out for such an occurrence. The plaintiff had no right to cross the tracks at said place. In fact, he was not endeavoring to do so, but his team was alarmed and running away and were not under his control. When the plaintiff drove his team among the defendant’s switches he assumed the risks usually and ordinarily attending such a situation. He knew or must have known that there would be more or less switching on the tracks and that his team was liable to be frightened thereby. In fact, he says that he saw smoke from the engine north of the depot when he drove in among the tracks; saw it afterwards come slowly down from the north.
As the engineer was not required to be on the lookout to see that plaintiff did not drive the team upon the track, the company could only be held liable in the event that the engineer, after the team had started to run in the direction of the track in front of the engine, saw it in time to have averted the danger. Here, the only evidence is that he did not see the danger. The general duty of a railroad to operate its trains with care becomes a duty to no one until he is in a position to have a right to complain of neglect. Cooley on Torts, 660; Barker v. Railway, 98 Mo. 50; Maher v. Railroad, 64 Mo. 267; Hallihan v. Railway, 71 Mo. 113; Rine v. Railway, 88 Mo. 392.
*526It therefore follows that the court erred in refusing defendant’s instruction number one which was a demurrer to plaintiff’s right to recover on the evidence. Cause reversed and remanded.